  Case 15-15321         Doc 37     Filed 01/07/19 Entered 01/07/19 08:02:46              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-15321
         STEVEN R HALL
         TINA M HALL
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/30/2015.

         2) The plan was confirmed on 06/23/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/28/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/14/2018.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,819.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-15321       Doc 37        Filed 01/07/19 Entered 01/07/19 08:02:46                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $10,759.00
       Less amount refunded to debtor                             $27.60

NET RECEIPTS:                                                                                   $10,731.40


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $462.69
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,462.69

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ALEXIAN BROTHERS MED CENTER      Unsecured          40.00           NA              NA            0.00       0.00
AMY MACKIE                       Unsecured     10,000.00            NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         200.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         200.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         200.00           NA              NA            0.00       0.00
Asset Acceptance Llc             Unsecured     14,659.00            NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured         568.00        840.18          840.18        175.66        0.00
BUCKEYE CHECK CASHING OF ILLIN   Unsecured      1,000.00            NA              NA            0.00       0.00
CAVALRY SPV I LLC                Unsecured         408.00        416.24          416.24          93.03       0.00
CERTIFIED SERVICES INC           Unsecured         141.00           NA              NA            0.00       0.00
CHASE CC                         Unsecured           0.00           NA              NA            0.00       0.00
CRAIG & ASSOCIATES               Unsecured      1,225.00            NA              NA            0.00       0.00
FAMILY MEDICAL LTD               Unsecured         204.00           NA              NA            0.00       0.00
FIRST CASH                       Unsecured           0.00           NA              NA            0.00       0.00
GEICO INSURANCE CO               Unsecured         314.00           NA              NA            0.00       0.00
GM FINANCIAL                     Secured        9,775.00     10,434.23        10,434.23           0.00       0.00
GM FINANCIAL                     Unsecured         897.00      7,826.05        7,826.05      1,749.20        0.00
HARRIS & HARRIS                  Unsecured      3,868.00            NA              NA            0.00       0.00
HARRIS & HARRIS                  Unsecured      1,944.00            NA              NA            0.00       0.00
HARRIS & HARRIS                  Unsecured      1,381.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority           65.00          0.00            0.00           0.00       0.00
IL DEPT OF REVENUE               Priority          437.00           NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         568.02          568.02        123.60        0.00
INTERGRAL RECOVERIES             Unsecured         161.00        160.95          160.95          33.65       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       9,531.64        9,531.64      2,130.38        0.00
INTERNAL REVENUE SERVICE         Priority       8,112.00            NA              NA            0.00       0.00
KOHLS                            Unsecured      1,116.00            NA              NA            0.00       0.00
NCH MEDICAL GROUP                Unsecured         252.00           NA              NA            0.00       0.00
NORTHWEST COLLECTORS             Unsecured         582.00           NA              NA            0.00       0.00
NORTHWEST COMMUNITY HEALTH       Unsecured         737.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-15321       Doc 37       Filed 01/07/19 Entered 01/07/19 08:02:46                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT            Unsecured         399.00           NA           NA             0.00        0.00
PROFESSIONAL ACCOUNT SERVICES   Unsecured         311.00           NA           NA             0.00        0.00
QUEST DIAGNOSTICS               Unsecured          35.00           NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured         286.00      8,706.10     8,706.10       1,945.91         0.00
STEVE P LAMMERS MD              Unsecured          85.00           NA           NA             0.00        0.00
SYNCB                           Unsecured           0.00           NA           NA             0.00        0.00
VISTA MEDICAL CENTER EAST       Unsecured      3,056.00            NA           NA             0.00        0.00
WELLS FARGO BANK NA             Unsecured            NA         117.92       117.92           17.28        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                  $0.00               $0.00
      Mortgage Arrearage                                    $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                          $10,434.23                  $0.00               $0.00
      All Other Secured                                     $0.00                  $0.00               $0.00
TOTAL SECURED:                                         $10,434.23                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $28,167.10           $6,268.71                  $0.00


Disbursements:

       Expenses of Administration                             $4,462.69
       Disbursements to Creditors                             $6,268.71

TOTAL DISBURSEMENTS :                                                                        $10,731.40




UST Form 101-13-FR-S (09/01/2009)
  Case 15-15321         Doc 37      Filed 01/07/19 Entered 01/07/19 08:02:46                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
